CHARLOTTE HENNEGAN, Individually and CHARLOTTE HENNEGAN, as the Executrix of the Estate of CHARLES T. HENNEGAN, III, and PATRICIA LITZENBERGER, ELIZABETH HOEFFLER, MARY PRUCHNIEWSKI, MARGARET MOSETTI, Daughters of Charles T. Hennegan, III, Plaintiff Below, Appellants,
v.
CARDIOLOGY CONSULTANTS, P.A., and ALI DELBAKHSH, M.D., Defendants Below, Appellees.
No. 591, 2008.
Supreme Court of Delaware.
Submitted: September 30, 2009.
Corrected: December 7, 2009.
Decided: November 20, 2009.
Before STEELE, Chief Justice, HOLLAND, BERGER, JACOBS and RIDGELY, Justices, constituting the Court en Banc.

ORDER
RANDY J. HOLLAND, Justice.
This 7th day of December 2009, the Court, having considered this matter after oral argument before a panel and en Banc based upon the briefs filed by the parties, has determined that the final judgments of the Superior Court should be affirmed on the basis of and for the reasons assigned by the Superior Court in its opinions dated July 15, 2008 and September 9, 2008.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgments of the Superior Court be, and the same hereby are, AFFIRMED.